Exhibit JOINT FILING AGREEMENT The undersigned hereby agree that the Statement on Schedule 13G dated February 24, 2009 with respect to the shares of Common Stock, $0.001 par value, of DigitalFX International, Inc. and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated: February 24, 2009 PORTSIDE GROWTH AND RAMIUS LLC OPPORTUNITY FUND By: C4S & Co., L.L.C., By: Ramius LLC, as managing member its investment advisor C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory JEFFREY M. SOLOMON /s/ Jeffrey M. Solomon Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
